PER CURIAM.
We find that the charge of violation of condition three of appellant’s probation was withdrawn herein and remand for correction of the order revoking probation to *704delete reference to that violation. Because the order on costs is ambiguous, as admitted by appellee, we also remand for rede-termination of costs. Additionally, because there was no opportunity to object to the restitution requirement, which was not mentioned at sentencing but imposed in the written judgment and sentence, the restitution imposition is set aside. Otherwise affirmed.
SCHEB, A.C.J., and HALL and THREADGILL, JJ., concur.